UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 May 15, 2014 Commission File Number: 001-32292 RUBICON MINERALS CORPORATION ————— (Translation of registrant’s name into English) Suite 902 – 170 University Avenue, Toronto, Ontario, M5H 3B3, Canada ————— (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: o Form 20-F x Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):o SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RUBICON MINERALS CORPORATION By: /s/Glenn Kumoi Name: Glenn Kumoi Title: Vice President General Counsel & Corporate Secretary Date: May 15, 2014 EXHIBIT INDEX Exhibit No. Description Interim Financial Statements for 3 Months ended March 31, 2014 Interim Management’s Discussion and Analysis for 3 Months ended March 31, 2014 Form 52-109F2 Certification of Interim Filings - CEO Form 52-109F2 Certification of Interim Filings - CFO
